DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from Provisional Application 61352705, filed 06/08/2010.
Status of Claims
	Claims 21, 22, 24, 36, 38, 40, 43, 48, 50, and 51 are pending.
	Claims 1-20, 23, 25-35, 37, 39, 41, 42, 44-47, 49, and 52 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 1 (Figures 25) without traverse on 04/13/2020.

Claim Rejections - 35 USC § 112
In regards to the applicant’s amendments the previous 112 rejection has been withdrawn.  The applicant has amended the claims to use integral, which is more consistent with the specification.  As previously noted, Integral will be interpreted using its general definition of to make a whole complete; essential or fundamental or included as part of a whole rather than supplied separately.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 40, 43, 48, 50, and 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morscher et al (Morscher) USPN 4,959,072 in view of Christie et al (Christie) US 5,192,329 and/or Xuenong et al (Xuenong) US 2005/0272153 A1
	Morscher discloses the invention substantially as claimed being an orthopedic device (Figures 1 and 2) comprising an acetabular cup 3 having amounting member flange 4 comprising a porous wire mesh 1:30-33 which facilitates bending. The pores within the mesh are considered to read upon the claimed cells and are fully capable of receiving cement during the implanting steps. 
However, the flange is rigidly connected to the outer surface of the acetabular cup by a cement layer not monolithically using a rapid manufacturing technique.
The claimed rapid manufacturing techniques of 3D printing, selective laser sintering, and electron beam welding are old and well known in the art of acetabular implants.  Christie for example teaches that it is old and well known to use electron beam welding to permanently joint two portions of an acetabular cup (8:28-32). Xuenong for example teaches that it is old and well known to use 3D printing or selective laser sintering permanently joint two portions of scaffolds such as acetabular cups [0006].

In regards to claim 50, the wire mesh is considered to comprise a weave which forms the mesh structure and shape.
In regards to clam 51, the mounting member further comprises openings 5 for receiving fastener screws 2:3-8.  Morscher does not show the screws but discloses that they are to be inserted through the openings for proper insertion of the device.


Claim(s) 21, 22, 24, 36, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morscher in view of Christie and/or Xuenong (Combination 1) as applied to claims 40, 43, 48, 50, and 51  above, and further in view of Dietschi USPN 4,919,675.
	Morscher discloses the invention substantially as claimed being an orthopedic device (Figures 1 and 2) comprising an acetabular cup 3 having amounting member flange 4 comprising a porous wire mesh 1:30-33 which facilitates bending.  The pores within the mesh are considered to read upon the claimed cells.
	In regards to the mesh being monolithically formed along an outer surface of the acetabular implant via a rapid manufacturing technique, Morscher has been modified as described above.

Morscher does not show the screws but discloses that they are to be inserted through the openings for proper insertion of the device.
	However, Morscher does not disclose the mounting member including a rigid first portion with an opening extending therethrough.
	Dietschi teaches the use of a rigid metal reinforcement ring surrounding a fastener opening along a mounting member in the same field of endeavor for the purpose of reinforcing the connection between the mounting member and the fastener.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the rigid reinforcing ring as taught by Dietschi with the mounting member of Morscher in order to provide a stronger connection between the mounting member and the fastener.  

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. The applicant argues that Morscher does not disclose an orthopedic mesh arranged and configured to facilitate bending wherein the orthopedic mesh further comprises a plurality of cells to receive cement to secure a portion of one component to a second component.  This is not persuasive because as admitted by the applicant on page 9 of their arguments Morscher in fact does disclose these two aspects.  With regards to the requirement for the mesh to facilitate bending, the applicant confirms this in the second paragraph on page 9 of their arguments:  “In Morscher, the porous mesh, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher D. Prone/Primary Examiner, Art Unit 3774